Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Newport 8br 27th 1780
                  
                  I have the honour to send to Your Excellency a draught of our
                     position that is pretty well taken of. The English fleet comes again to day to
                     see us, we can see thirteen Square sails, at anchor between Block-island and
                     Point Judith. I think that they will get into Gardner’s bay, by the first North
                     wind. Our Admiral waits only for a fresh North-East wind to send of the Person
                     that you know. The Weather is exceeding fine, and it pains me much for that
                     very reason. I am with respect sir, Your Excellency’s Most obedient most humble
                     servant
                  
                     le Cte de Rochambeau
                  
               